EXHIBIT 10.2

MASTER
EQUIPMENT FINANCE LEASE

THIS MASTER EQUIPMENT FINANCE LEASE made and entered into this 19th day of
September, 2006, is by and between DHW Leasing, L.L.C, a South Dakota limited
liability company, 230 S. Phillips Avenue, Suite 202, Sioux Falls, SD 57104
(“Lessor”) and Granite City Food & Brewery, Ltd., a Minnesota corporation, 5402
Parkdale, Suite 101, St. Louis Park, MN 55416 (“Lessee”).

In consideration of the mutual promises set forth below, the parties agree as
follows:

1.                MASTER LEASE.  This Master Lease sets forth the terms and
conditions upon which the parties intend to govern various lease transactions. 
Each separate lease shall be evidenced by a numbered Schedule A, executed by
Lessor and Lessee, incorporating the terms hereof, as well as the particular
terms of such lease (each, a “Lease”).  In the event the terms of the Lease
conflict with the terms of this Master Lease, the Lease terms shall prevail. 
Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor, all
machinery, equipment, and other personal property described in each Schedule A
(hereafter collectively called the “Equipment”).  The Equipment is, and shall at
all times be, the sole and exclusive property of Lessor, and Lessee shall have
no right, title, or interest in or to the Equipment except the right to quiet
use of the Equipment and the right to purchase the Equipment as provided in the
Lease.  Each Lease incorporating this Master Lease or made a part hereof shall
be characterized as a “finance lease” within the meaning of Article 2A of the
Uniform Commercial Code (“Article 2A”), whether or not each requirement of the
definition thereof has been technically or strictly met.  Lessee acknowledges
and agrees that this Master Lease and any Lease is intended as a “Finance Lease”
as determined in Minn. State. Section 336.2A-103(1)(G) and that Lessor is
entitled to all benefits, privileges and protections of a Lessor under a Finance
Lease.

2.                TERM.  The term of each Lease shall commence upon execution of
the Lease and shall continue until Lessee has made all payments required of it
under the Lease.  For purposes of the Lease, “Interim Period” shall mean the
date as specified in an applicable Schedule A, and generally meaning the time
from which Lessor has secured funds available to purchase the Equipment, through
the time at which the Equipment has been received and accepted by Lessee.

3.                RENT; FEES; INTERIM RENT.

(a)           As rent for the Equipment, Lessee shall pay Lessor the rental set
forth on the applicable Schedule A, payable monthly beginning on the First
Payment Date (as set forth in the applicable Schedule A) and continuing on the
same day of each successive month until the number of payments required under
such Schedule A are made.  In addition, Lessee shall pay the amount of any
personal property taxes, including sales and use taxes, all maintenance,
insurance, and other costs or expenses related to the Equipment or Lessee’s
obligations under the Lease.


--------------------------------------------------------------------------------




(b)           In addition to the rent described in (a) above, Lessee shall pay
to Lessor upon execution of each Lease, an upfront fee equal to 0.25% of the
principal amount financed by each Lease, as well as any other filing and
recording fees related to the origination of each loan underlying the purchase
and lease of Equipment under the Lease.

(c)           For interest accruing on monies advanced during the Interim
Period, Lessee shall pay Lessor interim rent at the daily interest rate set
forth in the applicable Schedule A.

(d)           Lessee’s obligation to pay rent to Lessor shall be irrevocable and
independent, and is not subject to cancellation, termination, modification,
repudiation, excuse, or substitution without the express written consent of
Lessor, which consent may be withheld in its sole discretion.

(e)           All payments of rent shall be made at the address set forth above,
or at such other place as Lessor may designate in writing.  In the event Lessee
fails to pay rent within ten (10) days of its due date, it shall pay a late
charge equal to five percent (5%) of that payment, but not less than $5.00 (or
if a lesser amount is required by law, such lesser amount) and following
Lessor’s delivery of written notice of default to Lessee with ten (10) days
opportunity to cure, Lessee shall pay interest on the amount of each such
delinquent payment at the rate of 18% per annum (or if a lesser amount is
required by law, such lesser amount) until paid.  Such interest calculations
shall be computed for the actual number of days elapsed between the date such
payment was due and the date such payment is actually received by Lessor.

(f)            PROVIDED THAT LESSOR PURCHASES THE EQUIPMENT, THE LEASE IS A NET
LEASE AND LESSEE ACKNOWLEDGES AND AGREES THAT LESSEE’S OBLIGATION TO PAY ALL
RENT AND ALL OTHER AMOUNTS REQUIRED HEREUNDER AND TO THE EXTENT SET FORTH HEREIN
AND IN THE SCHEDULE A AND THE RIGHTS OF LESSOR IN AND TO SUCH RENTALS AND SUCH
OTHER AMOUNTS SHALL BE ABSOLUTE AND UNCONDITIONAL, AND SHALL NOT BE AFFECTED BY
OR SUBJECT TO ANY CIRCUMSTANCE, INCLUDING, WITHOUT LIMITATION, (A) ANY SETOFF,
COUNTERCLAIM, ABATEMENT, RECOUPMENT, REDUCTION, DEFENSE, OR OTHER RIGHTS OF
LESSEE OR THE MANUFACTURER OR SUPPLIER OF THE EQUIPMENT FOR ANY REASON
WHATSOEVER, (B) ANY DEFECT IN DESIGN, CONDITION, OPERATION, FITNESS FOR PURPOSE
OR USE OF, OR ANY DAMAGE TO OR LOSS OR DESTRUCTION OF, THE EQUIPMENT OR ANY
INTERRUPTION OR CESSATION IN THE USE OR THE POSSESSION THEREOF BY LESSEE FOR ANY
REASON WHATSOEVER, (C) ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION OR SIMILAR
PROCEEDING BY OR AGAINST LESSEE OR LESSOR, OR (D) ANY OTHER CIRCUMSTANCE,
HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO THE FOREGOING INCLUDING
WITHOUT LIMITATION, THE INVALIDITY, LACK OF ENFORCEABILITY OR DUE AUTHORIZATION
OF THE LEASE OR ANY PROVISION HEREOF, OR THE EXISTENCE OF ANY MORTGAGES, LIENS
(WHICH TERM THROUGHOUT THE LEASE SHALL INCLUDE, WITHOUT LIMITATION, SECURITY
INTERESTS), CHARGES, ENCUMBRANCES OR CLAIMS OR RIGHTS OF OTHERS WHATSOEVER WITH
RESPECT TO THE EQUIPMENT, WHETHER OR NOT RESULTING FROM CLAIMS AGAINST LESSOR
NOT RELATED TO THE OWNERSHIP OF THE EQUIPMENT.  IT IS

2


--------------------------------------------------------------------------------




THE INTENTION OF THE PARTIES THAT ALL RENT AND OTHER AMOUNTS PAYABLE BY LESSEE
HEREUNDER SHALL BE PAYABLE IN ALL EVENTS IN THE MANNER AND AT THE TIMES HEREIN
PROVIDED UNLESS LESSEE’S OBLIGATIONS IN RESPECT THEREOF HAVE BEEN TERMINATED
PURSUANT TO THE EXPRESS PROVISIONS OF THE LEASE.  NOTHING IN THIS SECTION 3(f)
SHALL CONSTITUTE A WAIVER OF LESSEE’S RIGHT TO MAKE A CLAIM FOR DAMAGES AGAINST
LESSOR ARISING OUT OF LESSOR’S BREACH OF THE TERMS AND CONDITIONS OF THIS MASTER
LEASE OR ANY LEASE OR ANY OTHER CONTRACTUAL COMMITMENT BY LESSOR TO LESSEE.

4.                USE.  Lessee shall use the Equipment in accordance with all
insurance policies, in a careful and proper manner and shall comply with and
conform to all national, state, municipal and other laws, ordinances and
regulations relating to the possession, use or maintenance of the Equipment.  If
at any time during the term of the Lease Lessor supplies Lessee with labels,
plates or other markings stating that the Equipment is owned by Lessor, Lessee
shall affix and keep the same upon a prominent place on the Equipment.  Lessee’s
use of the Equipment shall be confined to the location described in Schedule A
or at such other location as Lessor shall approve in advance in writing.  Lessee
shall not permit the Equipment to be used by anyone other than Lessee’s
employees and patrons.

5.                LESSEE’S SELECTION OF EQUIPMENT AND INSPECTION.  Lessee
represents that it selects the Equipment and the supplier of the Equipment. 
Lessor agrees to order the Equipment from the supplier in accordance with
Lessor’s customary practices, and Lessor shall not be obligated to lease the
Equipment to Lessee unless the supplier fills the order.  Lessor shall have no
liability because of any delay or default by the supplier in filling the order. 
Lessee will accept the Equipment if delivered in good repair and authorizes
Lessor to add to the Schedules any serial numbers or other identification of the
Equipment when known.  Any delay in the delivery of the Equipment will not
affect the validity of this Master Lease or any Lease.  Lessee shall inspect and
test, if appropriate, the Equipment immediately upon delivery and if the
Equipment is found to be in good order and Lessee is satisfied with the
Equipment, Lessee shall execute and deliver to Lessor prior to the Commencement
Date an acceptance certificate in form satisfactory to Lessor (hereinafter
termed “Acceptance”).  Lessee’s execution of the Acceptance shall constitute
Lessee’s acknowledgment as between Lessor and Lessee that the Equipment is in
good repair and condition, has been installed properly, has been placed in
service as of the date of the certificate, and is performing satisfactorily, and
is of the manufacture, design and capacity selected by Lessee and that Lessee is
satisfied that the same is suitable for its purpose.  To the extent Lessee has a
right to revoke, reject or return the Equipment as nonconforming,
unsatisfactory, in breach of any warranty or otherwise, or to cancel or
repudiate this Master Lease or any Schedule A, upon execution and delivery of
said Acceptance Lessee waives all such rights (provided, that Lessor grants to
Lessee authority to pursue all rights for a breach of express or implied
warranties against the Equipment manufacturer or supplier).

6.                LESSOR’S INSPECTION.  Upon reasonable notice to Lessee, Lessor
may inspect any of the Equipment at any reasonable time.  Lessee shall, upon
request by Lessor, advise Lessor in writing of the exact location of the
Equipment.

3


--------------------------------------------------------------------------------




7.                ALTERATIONS.  Lessee shall not make any alterations, additions
or improvements to the Equipment without the prior written consent of Lessor
provided, however, that nothing contained in this Paragraph 7 shall be deemed to
prohibit Lessee from performing ordinary maintenance and repairs to the
Equipment as required by Paragraph 9 of this Master Lease.  Title to all parts
added to the Equipment through alterations, additions or improvements shall
immediately vest in Lessor.

8.                TAXES.  Lessee shall be responsible for all federal, state,
county and municipal taxes, assessments or other governmental charges including,
without intending to limit the generality of the foregoing, any personal
property taxes incurred in connection with the shipment, use, operation,
ownership, leasing, sale or possession of the Equipment during the term of the
Lease, excepting only taxes on Lessor’s income.  Lessee shall comply with all
state and local laws requiring the filing of ad valorem tax returns on the
Equipment.  Any statements for such taxes received by Lessor shall be forwarded
promptly to the Lessee by the Lessor for payment or, if paid by Lessor, shall be
reimbursable to Lessor upon presentment to Lessee of Lessor’s invoice therefor. 
Lessee shall keep the Equipment free and clear of all levies, attachments,
liens, and encumbrances other than those being contested in good faith by
appropriate proceedings and which, as a result of such contest, do not adversely
threaten Lessor’s title to the Equipment.  Lessee shall give Lessor immediate
written notice of attempted levies, attachments, liens, encumbrances, or other
judicial process of every kind whatsoever and shall cooperate with Lessor, and
take whatever action may be necessary, to enable Lessor to file, register, or
record this Master Lease or such other notice as Lessor may determine and
wherever required or permitted by law for the proper protection of Lessor’s
title to the Equipment; and Lessee shall pay all costs, charges and expenses
incident thereto.  Any filing, registration or recording made by Lessor shall
not be deemed evidence of any intent to create a security interest under the
Uniform Commercial Code.

9.                REPAIRS; COSTS; RISK OF LOSS.  Lessee shall, at its own
expense, keep the Equipment in first class condition, repair, and working order,
reasonable wear and tear only excepted, and shall furnish all parts, mechanisms,
and devices required to keep the Equipment in good mechanical and working
order.  Lessee shall pay all costs, fees, expenses and charges incurred in
connection with the shipment, use, operation, ownership, leasing, sale or
possession of the Equipment during the term of the Lease.

Lessee hereby assumes all risk of loss, damage, theft or destruction of the
Equipment from any cause whatsoever from the date the Equipment is shipped by
the vendor or manufacturer.  No loss, damage, theft, or destruction of or to the
Equipment or any part thereof shall impair or abate any obligation of Lessee
under the Lease, which shall continue in full force and effect, except as
provided in the Lease.

(a)           In the event of loss or destruction of the Equipment from any
cause whatsoever from the date the Equipment is shipped by the vendor or
manufacturer to the date of Acceptance by the Lessee, which risk of loss or
destruction may be borne by the vendor or manufacturer pursuant to the terms of
any purchase order, contract of sale, or under applicable law, Lessor shall
promptly attempt to obtain recovery from the vendor or manufacturer with respect
to such loss or destruction of the Equipment.  Lessor shall not be required to
commence litigation against such vendor or

4


--------------------------------------------------------------------------------




manufacturer, and if Lessor determines, in its sole discretion, that such vendor
or manufacturer will not pay Lessor in full on account for such loss or
destruction of the Equipment or will not otherwise satisfy Lessor with respect
to such loss or destruction, Lessor will assign or otherwise make available to
Lessee all of Lessor’s rights or causes of action against such vendor or
manufacturer with respect to such loss or destruction of the Equipment upon
payment by Lessee to Lessor of all sums theretofore paid by Lessor to such
vendor or manufacturer for the Equipment.

(b)           In the event of damage of any kind whatsoever to any item of the
Equipment on or after the date of Acceptance by Lessee, Lessee shall, at
Lessor’s option, either place the same in good repair, condition, and working
order or if, Lessee elects not to repair or replace the same, Lessee shall pay
Lessor the “Stipulated Loss Value” in cash as set forth in Schedule A within
thirty (30) days after the occurrence of any of the foregoing events. 
“Stipulated Loss Value” shall not exceed 100% of the amount of the remaining
principal balance of the loan used to finance the Lease..  Upon such payment the
Lease shall terminate with respect to such item of Equipment and Lessee
thereupon shall become entitled to such item of Equipment AS-IS-WHERE-IS without
warranty from Lessor, express or implied, with respect to any matter whatsoever
except as provided in Section 10(b) herein.

10.              DISCLAIMER OF WARRANTIES; ASSIGNMENT OF MANUFACTURER’S
WARRANTIES.  Lessee acknowledges and agrees that it has selected each item,
type, quality, quantity and supplier of Equipment based upon its own judgment
and disclaims any reliance upon any statements or representations made by
Lessor, and agrees that the Equipment is of a design, size, quality and capacity
required by Lessee and is suitable for its purpose.  Lessee covenants that it
shall not assert any claim or cause of action against Lessor based on or arising
out of the Equipment or any use thereof.

(a)           EXCEPT AS SET FORTH IN SECTION 10(b) BELOW, LESSOR MAKES NO
WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, AS TO VALUE, DESIGN,
CONDITION, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE EQUIPMENT
OR ANY OTHER REPRESENTATION OR WARRANTY WITH RESPECT TO THE EQUIPMENT, AND AS TO
LESSOR, LESSEE LEASES THE EQUIPMENT AS IS.  LESSOR SHALL HAVE NO RESPONSIBILITY
TO LESSEE OR ANY OTHER PERSON WITH RESPECT TO ANY OF THE FOLLOWING: (i) ANY
LIABILITY (INCLUDING, WITHOUT LIMITATION, STRICT OR ABSOLUTE LIABILITY IN TORT
OR BY STATUTE IMPOSED), LOSS OR DAMAGE CAUSED OR ALLEGED TO BE CAUSED DIRECTLY
OR INDIRECTLY BY THE EQUIPMENT OR BY ANY OTHER CIRCUMSTANCES IN CONNECTION
THEREWITH, (ii) THE USE, OPERATION OR PERFORMANCE OF THE EQUIPMENT OR ANY RISKS
RELATING THERETO, (iii) ANY DELAY IN OBTAINING THE EQUIPMENT OR ANY INTERRUPTION
OF SERVICE, LOSS OF BUSINESS OR ANTICIPATED PROFITS OR CONSEQUENTIAL DAMAGES,
(iv) DELIVERY, INSTALLATION, OPERATION, SERVICING, MAINTENANCE, REPAIR,
IMPROVEMENT OR REPLACEMENT OF THE EQUIPMENT OR (v) ANY OTHER DAMAGES WHATSOEVER
AND HOWSOEVER CAUSED.  Upon Lessor’s delivery of Equipment to Lessee, and in the
absence of any default hereunder, any and all rights and warranties extended by
the Equipment manufacturer to Lessor in connection with the purchase of the
Equipment will be automatically transferred and assigned to Lessee, to the
extent permitted without necessity of further action by either party.  Lessor
further agrees, but only if reasonably

5


--------------------------------------------------------------------------------




required in order to satisfactorily prosecute the action, to join in any action
to enforce such rights or warranties, if any such action must be brought in
Lessor’s name; provided, however, that Lessee shall hold Lessor harmless from
any cost or expense incurred as a result of such action.  Notwithstanding any
claim of breach of any warranty against any person, Lessee’s obligations to pay
the rental and all other amounts payable under this Master Lease and the
Schedules A are and shall be absolute and unconditional.

(b)           Provided that Lessee performs its obligations under the terms and
conditions of the Lease.  Lessor represents and warrants that Lessor has good
and marketable title to the Equipment and that the Equipment is not and shall
not become subject to any lien, claim or encumbrance of any third party claiming
through Lessor, except Lessor’s lender as provided in Section 19, and that
Lessee shall enjoy quiet possession of the Equipment.

11.              OPTION TO PURCHASE OR SURRENDER.  Lessee shall have an option
to purchase the Equipment for $1.00 upon the payment in full of all rent
payments due thereunder.  In the event of expiration or earlier cancellation of
this Master Lease or any Lease, unless Lessee exercises its option to purchase,
Lessee shall, at its own cost and expense, surrender the Equipment to Lessor
unencumbered and in good repair, condition, and working order, ordinary wear and
tear resulting from proper use thereof alone excepted, in any reasonable manner
as may be specified in writing by Lessor.

12.              INSURANCE.  Lessee shall, at its own expense, maintain
insurance with respect to all of the Equipment covering all risks of loss or
damage by fire, and such other risks as covered by “extended coverage”
endorsements, in such amounts, in such form and substance reasonably
satisfactory to Lessor, and with such companies as Lessor shall reasonably
approve.  The underwriter of such insurance shall at all times during the term
of the Lease maintain a rating of “B+” or better by A. M. best or equivalent. 
All policies shall name Lessor and Lessor’s lender as insureds as their interest
may appear (or as loss payees).  Lessee shall pay the premiums therefor and
deliver to Lessor the policies of insurance or duplicates thereof, or other
evidence satisfactory to Lessor showing such coverages to be in effect.  Each
insurer shall agree, by endorsement upon the policy or policies issued by it or
by independent instruments furnished to Lessor, that it will give Lessor thirty
(30) days written notice before the effective date of any alteration or
cancellation of such policy or policies.  The proceeds of such insurance, at
Lessee’s option, shall be applied toward the replacement, restoration or repair
of the Equipment or toward payment of the obligations of Lessee under the
Lease.  Lessor shall be under no duty to ascertain the existence of such
coverage or to advise Lessee in the event such coverage does not comply with the
requirements hereof.

13.              INDEMNITY.  Lessee shall indemnify Lessor against, and hold
Lessor, its officers, agents, employees, directors and shareholders harmless
from, any and all claims, actions, suits, proceedings, costs, demands, damages
and liabilities of whatever nature, and all costs and expenses, including
Lessor’s reasonable attorneys’ fees and expenses, on an after-tax basis
(collectively “Claims”), relating to or in any way arising out of (i) injury to
or death of any person, or damage to or loss of property, from the ownership,
management, control, use, possession, operation, violation of environmental laws
and regulations, storage, leasing, subleasing of, relocations of, or any defect
in, the Equipment (latent or otherwise, discoverable or otherwise, or asserted
under any “strict liability” theory or otherwise) except to the extent that

6


--------------------------------------------------------------------------------




such Claims arise out of the negligent act or omission of Lessor, (ii) any
breach of this Master Lease or Lease, and (iii) any damage to the premises
wherein the Equipment may be located caused by the installation, use or removal
thereof.  Lessee shall also indemnify Lessor against, and hold Lessor harmless
from, on an after tax basis, any and all federal, state, county, municipal or
other license fees or taxes whatsoever and penalties and interest thereon
(except for penalties and interest caused solely by Lessor’s failure to timely
file returns or make payments), whether assessed, levied against, or payable by
the Lessor or otherwise, with respect to the Equipment or any portion thereof,
this Master Lease, any Schedule A or the purchase, sale, rental, use, operation,
control, possession or ownership of the Equipment or any portion thereof, this
Master Lease, any Schedule A or measured in any way by the value thereof,
excepting only taxes on Lessor’s income.  Notwithstanding any provision in this
Section 13, Lessee shall not be obligated to indemnify Lessor against
consequential damages.

14.              LESSOR’S PAYMENT.  In the event that Lessee fails to procure or
maintain insurance or to comply with any other provision of the Lease, Lessor
shall have the right, but shall not be obligated, to obtain such insurance or
compliance on behalf of Lessee.  In that event, all monies spent and expenses
incurred by Lessor in effecting such insurance or compliance, including any
reasonable legal fees incurred in connection therewith, shall be paid by Lessee
to Lessor with the next monthly payment of rent.

15.              DEFAULT.  The occurrence of any of the following shall
constitute a Default by Lessee: (a) non-payment when due of any amount due and
payable under the Lease, which non-payment continues for more than ten (10) days
following the due date thereof; (b) failure to observe, keep, or perform any
other provision of this Master Lease or any Lease required to be observed, kept,
or performed by Lessee and failure of Lessee to remedy, cure, or remove such
failure in observing, keeping, or performing the provisions of this Master Lease
or Lease within ten (10) days after receipt of written notice thereof from
Lessor; (c) any statement, representation, or warranty of Lessee in this Master
Lease or Lease or in any other writing furnished by Lessee to Lessor being, at
any time, untrue in any material respect as of the date made; (d) a petition
under any chapter of Title 11 of the United States Code (entitled “Bankruptcy”),
as amended, being brought by or against Lessee, which petition is not vacated or
withdrawn within ninety (90) days; (e) appointment of a receiver for any of the
Equipment or for any property in which Lessee has an interest; (f) seizure of
any of the Equipment for any reason other than a default of the Lease by Lessor;
(g) default by Lessee under any document, agreement or instrument evidencing
obligations of Lessee to Lessor, whether now existing or hereafter arising which
default continues for a period of more than ten (10) days following written
notice thereof to Lessee; (h) Lessee shall have liquidated or terminated its
corporate existence, consolidated with, merged (collectively a “Merger”) into or
conveyed or leased substantially all of its assets (collectively, a “Transfer”)
to any person; or (i) Lessee assigns the Master Lease or any Lease or subleases
the Equipment other than as specifically permitted in Paragraph 21.  For the
purposes of this Agreement, a Merger or Transfer transaction in which: (1)
Shareholders of Lessee retain or succeed to control of the transferee or entity
surviving such transaction; (2) individuals who are members of the incumbent
board of directors of Lessee at the time of the Transaction will constitute at
least a majority of the members of the board of directors of the entity
resulting from the Merger or Transfer; or (3) the Transfer is to a person or
entity that is controlled by Lessee, shall not constitute a Merger, Transfer or
Default hereunder;

7


--------------------------------------------------------------------------------




16.              REMEDIES.  Upon the occurrence of any Default or any time
thereafter, Lessor may without any further notice exercise one or more of the
following remedies, as Lessor shall in its sole discretion elect: (i) cancel the
Lease; (ii) recover from Lessee the sum of (a) any unpaid rent accrued prior to
such acceleration and (b) the present value of all future rentals reserved in
the Lease and contracted to be paid over the unexpired initial Term of the Lease
discounted at the rate of 5% per annum; (iii) take possession of the Equipment
wherever found, and for this purpose enter upon any premises of Lessee and
remove the Equipment without any liability to Lessee or, rather than take
possession of the Equipment, render any and all of the Equipment unusable
without removing it from the premises, again without liability to Lessee; (iv)
proceed by appropriate action either at law or equity to enforce performance by
Lessee of its obligations under this Master Lease or any Lease and to recover
damages for the breach thereof; (v) sell or lease the Equipment or any part
thereof at public auction or private sale or lease at such time or times upon
such terms as Lessor may determine, free and clear of any rights of Lessee, and
if notice thereof is required by law, any notice in writing of any such sale or
sales by Lessor to Lessee not less than ten (10) days prior to the date thereof
shall constitute reasonable notice thereof; and (vi) exercise any and all rights
accruing to a lessor under applicable law upon default by Lessee including
without limitation all remedies provided under Article 2A-523(1).  None of the
remedies hereunder is deemed to be exclusive, but each shall be cumulative and
in addition to any other remedies referred to herein or otherwise available to
Lessor in law and equity.  The repossession or subsequent sale or lease by
Lessor of any item of Equipment shall not bar an action for deficiency as herein
provided and the bringing of an action or the entry of judgment against the
Lessee shall not bar the Lessor’s rights to repossess any or all items of
Equipment.

Lessor shall be entitled to recover immediately, as liquidated damages for
unpaid rent and not as a penalty, a sum equal to the aggregate of the following:

(a)           Any reasonable and customary expenses and losses incurred by
Lessor in connection with the repossession, holding, repair, subsequent sale or
lease, or disposition of the Equipment, including reasonable attorneys’ fees if
collected by law or through an attorney at law or upon advice therefrom;

(b)           The Stipulated Loss Value for any item of Equipment which Lessee
fails to return to Lessor as provided above, or converts or destroys, or which
Lessor is unable to repossess;

(c)           The Stipulated Loss Value for any item of Equipment returned to
Lessor less, if the Equipment is sold, the net proceeds of such sale.

17.              PERSONAL PROPERTY.  The Equipment is, and shall at all times be
and remain, personal property notwithstanding that the Equipment or any part
thereof may now be, or hereafter become, in any manner affixed or attached to,
embedded in, or permanently resting upon, any real property, or attached in any
manner to what is permanent as by means of cement, plaster, nails, bolts, screws
or otherwise.

18.              TAX QUALIFICATIONS.  It is the Intent of Lessor and Lessee that
this Master Lease and any Lease constitute a capital lease for Federal and State
income tax purposes.  Lessee acknowledges that for income tax purposes only,
Lessor is treating Lessee as owner of

8


--------------------------------------------------------------------------------




the Equipment and that Lessee has neither sought, nor received, tax advice from
Lessor as to the availability of any tax benefits with respect to the Equipment.

19.              LENDER REQUIREMENTS.  To the extent required by Lessor’s
lender, Lessee agrees to allow Lessor’s lender to issue payment directly to the
suppliers of the Equipment.  In addition, if Lessor grants a security interest
in the Equipment to a lender to secure amounts due under any loan, such lender
may perfect a security interest, evidencing such lendor’s security interest in
the Equipment.  However, prior to perfecting such security interest, the lender
must provide a nondisturbance agreement to Lessee reasonably acceptable to
Lessee agreeing not to disturb Lessee’s use and possession of the Equipment,
provided Lessee is not in default of the Lease beyond any applicable cure
periods, affirming Lessee’s rights under the Master Lease and any Lease and
further agreeing to honor the terms therein in the event the lender were to
foreclose on any loan underlying any such the Lease.

20.              FINANCIAL STATEMENTS.  Lessee shall annually, within one
hundred twenty (120) days after the close of Lessee’s fiscal year, furnish to
Lessor financial statements of Lessee  prepared in accordance with generally
accepted accounting principles and certified by Lessee’s public accountant, as
well as a copy of Lessee’s tax return for such year.  Lessee shall also provide
any other financial information Lessor may require from time to time to ensure
the financial condition of Lessee is fairly represented.  If requested by
Lessor, Lessee shall also provide quarterly financial statements of Lessee
similarly prepared for each of the first three (3) quarters of each fiscal year,
which shall be certified (subject to normal year end audit adjustments) by
Lessee’s chief financial officer and furnished to Lessor within sixty (60) days
following the end of the quarter.  The obligations of Lessee to provide
financial information pursuant to this Section 20 shall be suspended for any
period in which Lessee files when due with the Securities and Exchange
Commission, Lessee’s Forms 10-K or 10-KSB and 10-Q or 10-QSB, and such forms are
available through the Securities and Exchange Commission’s website as EDGAR
documents.

21.              ASSIGNMENT.  (a) Lessee may assign or sublease any lease to any
Subsidiary.  The Assignment or Sublease must be satisfactory in form and
substance to Lessor, in Lessor’s reasonable judgment, containing the
subsidiary’s effective assumption and agreement to pay, perform, comply with and
otherwise be liable for all Lessee’s obligations under such Lease.  No such
Assignment or Sublease shall relieve Lessee of liability under the Lease.  (b)
Lessee acknowledges that the continuing possessory interest of Lessee in the
Equipment is material to the Lessor and that any cessation of Lessee’s
possession or a third party’s use of the Equipment will substantially impair the
value of the Master Lease or any Lease to Lessor.  EXCEPT AS PERMITTED UNDER
SECTION 21(a) ABOVE, WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR, LESSEE WILL
NOT SUBLEASE OR ASSIGN THE EQUIPMENT TO A THIRD PARTY, including without
intending to limit the generality of the foregoing, any assignment or transfer
pursuant to or as part of a Merger or Transfer.  LESSEE AGREES THAT THE LESSOR’S
ASSIGNMENT OR GRANT OF A SECURITY INTEREST DOES NOT CHANGE THE DUTY OF NOR
MATERIALLY INCREASE THE BURDEN OR RISK IMPOSED UPON LESSEE and does not
constitute a delegation of material performance unless and until Lessee’s quiet
possession of the Equipment is actually disturbed by a third party lawfully
claiming by, through or under Lessor.

9


--------------------------------------------------------------------------------




22.              PRE-PAYMENT, SALE OR REFINANCE.  Pursuant to Section 2 of the
Equipment Lease Financing Commitment between Lessor and Lessee of even date
herewith, Lessee may pre-pay any or all of the principal amount financed by
Lessor as set forth in applicable Schedule A.  After such prepayment the Lease
shall terminate except for Lessee’s right to purchase the Equipment.  Lessee
must pay off any and all amounts due hereunder through the date of prepayment,
as well as under Schedule A in the event Lessee desires to sell the Equipment or
if Lessee will be liquidated.

23.              PARTIES.  “Lessor,” as used in this Master Lease or any Lease,
shall for all purposes include its successors or assigns.  “Lessee” shall, as to
its duties and obligations, include its successors or assigns, but as to its
rights shall include only those successors or assigns substituted as permitted
hereunder.

24.              WAIVER.  A waiver by Lessor of any Default or Defaults by
Lessee shall not be construed as a waiver as to any future occasions of Default.

25.              SURVIVAL.  All covenants and agreements of Lessee made herein
or in any other document or certificate referred to herein or contemplated
hereby are material, shall be deemed to have been relied upon by Lessor and
shall survive the execution and delivery of this Master Lease or any Lease and
the expiration of the Master Lease or any Lease term.

26.              NOTICE.  Any notices permitted or required by this Master Lease
or any Lease shall be in writing and mailed by certified mail, by receipted-for
courier service, or by facsimile or telecopy if concurrently sent by regular
mail to the addresses in the introductory paragraph above, or such other persons
or address as Lessee may indicate subsequently in writing to Lessor.

27.              TIME.  Time is of the essence to this Master Lease and to each
and all of the provisions of this Master Lease or any Lease.

28.              TITLES; CONSTRUCTION.  The title to the paragraphs of this
Master Lease or any Lease are solely for the convenience of the parties and are
not intended as an aid to the interpretation of this Master Lease or the Lease. 
This Master Lease, any Lease and all rights under this Master Lease or any Lease
shall be governed by, construed, and enforced in accordance with the internal
laws of Minnesota without reference to the principles of conflicts of laws.

29.              ENTIRE AGREEMENT.  THIS MASTER LEASE (INCLUDING SCHEDULE A’S)
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES.  NO AGREEMENT SHALL BE
EFFECTIVE TO AMEND, MODIFY, OR CHANGE THIS MASTER LEASE UNLESS SUCH AGREEMENT IS
IN WRITING AND SIGNED BY THE PARTY TO BE CHARGED THEREBY.

Wherever possible each provision of this Master Lease or any Lease shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Master Lease or any Lease shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Master Lease or any Lease.

10


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Lessee and Lessor have duly executed this Master Lease in
multiple counterparts as of the date first above written, each of which shall
constitute an original.

 

GRANITE CITY FOOD & BREWERY, LTD.

 

 

 

 

 

 

 

By

/s/ Peter P. Hausback

 

 

 

Peter P. Hausback

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

DHW LEASING, LLC

 

 

 

 

 

 

 

By:

/s/ Donald A. Dunham, Jr.

 

 

 

 

 

Title:

Managing Partner

 

 

11


--------------------------------------------------------------------------------


FORM OF
Schedule A – (Lease No.     )
To Equipment Finance Master Lease (“Master Lease”) executed by and between
Granite City Food  & Brewery, Ltd. and DHW Leasing, L.L.C.

Equipment:  See attached Exhibit A

Permanent Location of Equipment:

Total Amount Financed:  $            (including any applicable sales tax)

Interim Period:                , 2006 through date of receipt of Equipment by
Lessee [discuss; Lessee may want to advance the cost and be reimbursed by
Lessor]

Interim Rent Rate:  $                  (based on interest-only payments)
[discuss; see above]

First Payment Date:  1st day of Month following date of receipt of Equipment by
Lessee

Base Rent Rate (Total Amount Financed amortized over 60 months at      %): $

Number of Payments:  sixty (60), monthly

Other Rent:  All taxes, licensing, origination fees and maintenance as described
in the Master Lease

Stipulated Loss Value:  unamortized principal of Total Amount Financed

Purchase Option:  $1.00

Prepayment:   Lessee may prepay the balance of the Total Amount Financed upon
written notice to Lessor

This Schedule hereby incorporates all terms and conditions of the Master Lease
not expressly excluded or in conflict with the terms above.

 

Lessor

 

Lessee

 

 

Initials

 

 

 

 

 

Date:

 

 

 

 

 

ACKNOWLEDGEMENT AND ACCEPTANCE

The undersigned Lessee acknowledges that the Equipment described in Ex. A
attached was received by Lessee on         , 200   , in good order and condition
acceptable to Lessee.  By the terms specified in the Master Equipment Lease
Agreement dated                     , 2006, between Lessee and DHW Leasing,
L.L.C., Lessor assigns to Lessee all equipment warranties provided by any vendor
or manufacturer including all right to enforce in law or equity all remedies for
breach thereof.  Lessee acknowledges that Lessor is not liable for the
performance of the Equipment and agrees that all rental payments will be made
regardless of Equipment operability.  Any markings required of Lessor or its
lenders shall be affixed to the Equipment as directed by Lessor.

Granite City Food & Brewery, Ltd.

 

By

 

 

Its

 

 

 


--------------------------------------------------------------------------------